132 U.S. 14 (1889)
KNOX COUNTY
v.
HARSHMAN.
No. 1212.
Supreme Court of United States.
Argued October 15, 1889.
Decided October 28, 1889.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF MISSOURI.
*16 Mr. James Carr for the motion.
Mr. J.B. Henderson, (with whom was Mr. T.K. Skinker on the brief,) opposing.
MR. CHIEF JUSTICE FULLER, after stating the case as above reported, delivered the opinion of the court.
Appellant's counsel contends that the appeal taken and perfected from the decree dismissing his client's bill of complaint operated, or should be made to operate, to supersede the judgment, in collection of which the peremptory writ of mandamus was awarded. That judgment was recovered on the 28th day of March, 1881, and no proceedings in error have ever been taken, and no bond given to supersede its operation. An alternative writ of mandamus was sued out, the cause shown by the county court and its judges against granting the peremptory writ was disposed of by this court on writ of error, and the peremptory writ was directed to be issued. The county of Knox then filed its bill in equity to restrain the collection of the judgment as commanded. No preliminary injunction was granted, and upon final hearing the bill was dismissed, and a decree passed against the county for costs.
The general rule is well settled that an appeal from a decree granting, refusing, or dissolving an injunction, does not disturb its operative effect. Hovey v. McDonald, 109 U.S. 150, 161; Slaughter-House Cases, 10 Wall. 273, 297; Leonard v. Ozark Land Co., 115 U.S. 465, 468.
When an injunction has been dissolved, it cannot be revived *17 except by a new exercise of judicial power, and no appeal by the dissatisfied party can of itself revive it. A fortiori, the mere prosecution of an appeal cannot operate as an injunction where none has been granted.
As stated by Mr. Chief Justice Waite, in Spraul v. Louisiana, 123 U.S. 516, 518, "The supersedeas provided for in § 1007 of the Revised Statutes stays process for the execution of the judgment or decree brought under review by the writ of error or appeal to which it belongs."
The supersedure of process on the decree dismissing the bill could not supersede process on the judgment at law, and this is so, notwithstanding a bill to impeach a judgment is regarded as an auxiliary or dependent and not as an original bill.
The record presents no ground for the interference sought, and
The motion must be overruled.